Citation Nr: 1512506	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-26 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

 Entitlement to service connection for a skin disorder, to include chloracne and skin cancer of the face and right shoulder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1963 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the appeal in July 2013 to allow the Veteran the opportunity to supplement the record, and for an examination.

On his VA Form 9, the Veteran indicated that he wanted a Travel Board hearing.  The Veteran was scheduled for that hearing in May 2013, and was notified of his hearing date.  The Veteran failed to appear, and did not provide a reason for his failure.  Therefore, the Board will decide the case as if the hearing request was withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

The Board has consolidated the claims of service connection for chloracne and skin cancer of the face and right shoulder to facilitate appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides.

2. The preponderance of the evidence reflects that the Veteran does not have chloracne.

3. The preponderance of the evidence reflects that the Veteran does not have a skin disorder, including skin cancer of the face and right shoulder, which is due to a disease, injury or event in service to include exposure to herbicides; and any current skin problems did not first manifest in service or within one year of service separation.


CONCLUSION OF LAW

A skin disorder, to include chloracne and skin cancer of the face and right shoulder, was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in January 2007 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

The Board remanded the Veteran's appeal in July 2013 to ask the Veteran if he has received any medical treatment not in the record, and for an examination.  In August 2013, the Appeals Management Center sent a letter to the Veteran scheduling an examination and requesting that the Veteran complete a VA Form 21-4142 to allow the RO to obtain additional medical records.  There is no evidence in the record that the Veteran submitted a VA Form 21-4142.

Additionally, VA examinations adequate for adjudication purposes were provided to the Veteran in September 2013 and February 2014 in connection with his claims.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his skin conditions in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Entitlement to Service Connection for Skin Conditions

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases such as malignant tumors.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Herbicide Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The following diseases are deemed associated with herbicide exposure: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Veteran's combat history records and his DD 214, which lists the Vietnam Service Medal with an asterisk among his commendations, show that the Veteran served on the ground in Vietnam during the Vietnam War.  Therefore, the Board presumes he was exposed to herbicides.  38 C.F.R. § 3.307 (2014).  Diseases associated with exposure to certain herbicides used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  However, the Veteran's conditions are not listed as conditions for which service connection is presumed based on herbicide exposure.  38 C.F.R. § 3.309(e) (2014).  In his claim, the Veteran stated that he believed his skin condition to be chloracne, which is a presumptive condition.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, the Veteran lacks the medical knowledge necessary to diagnose his condition as chloracne.  The Board, therefore, gives more weight to the conclusions of the Veteran's physicians and VA examiners.

At the Veteran's February 2014 examination, the examiner clearly noted that the Veteran did not have chloracne, and that none of his claimed skin conditions, including skin cancer, were related to herbicide exposure.  The Veteran's private medical records and VA examinations show that the Veteran has diagnoses of Favre-Racouchot Syndrome, seborrheic keratoses, and actinic keratoses.  Based on this evidence, though the Veteran was presumed to be exposed to Agent Orange, he does not receive the benefit of the presumption because his conditions are not conditions for which service connection is presumed.

B. Direct Service Connection

A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994).  

A review of the Veteran's service treatment records does not reveal any complaints, treatment or diagnoses of skin problems.  There is no evidence of a malignant tumor of the skin within one year of service separation and the Veteran does not contend otherwise. There is no evidence of continuity of symptomatology.  The Veteran had basal cell cancer removed from his head and shoulder in 1999 or 2000.  There is no earlier lay or medical evidence of the disorder. It is acknowledged that the Veteran reported a history of adult acne since 1974; this is, however, a few years after service separation.  Treatment records also reflect that the Veteran had a diagnosis of Favre-Racouchot Syndrome for decades. Again, this does not place the onset of the condition during service in the 1960s.   

According to the Veteran's February 2014 examination, the Veteran has current diagnoses of non-melanoma skin cancer, Favre-Racouchot Syndrome, seborrheic keratoses, and actinic keratoses.  Therefore the Board concedes that the Veteran has a current skin disorder.

There is not sufficient evidence, however, to support a nexus between any current skin disorder and service.  At the Veteran's September 2013 and February 2014 examinations, the examiner opined that the Veteran's skin disorders were not related to service to include herbicide exposure.  It was indicated that the Veteran's non-melanoma skin cancer, Favre-Racouchot Syndrome, and actinic keratoses are known to be linked to sun exposure, and the seborrheic keratoses are normal benign growths found in older patients.  The examiner believed he/she would have to resort to speculation, however, in order to make a claim as to whether the etiology of the Veteran's condition could be traced to service, because the Veteran may have been exposed to the sun regardless of his military service.  Although the Veteran worked as a dog trainer and served for two terms on the ground in Vietnam during service, the examiner noted that the Veteran previously worked in construction, and as a carpenter and house framer before spending the bulk of his career as a mechanic for chemical plants; additionally, at an August 2013 eye care consult, the Veteran's doctor noted that he "spends lots of time out in [the] sun."  Because the examiner could not reach a conclusion without resorting to speculation and gave a good rationale as to why, the examination was adequate.

There is no additional competent medical or lay evidence supporting an etiology of the Veteran's sun exposure.  Because there is no competent lay or medical evidence in support of direct service connection of the Veteran's skin condition claims, the Board denies the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for a skin disorder, to include chloracne and skin cancer of the face and right shoulder, including as due to herbicide exposure, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


